DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant corrects minor informalities and 112(b) issues indicated in the previous Office Action that the Examiner withdraws. Examiner maintains the 32 U.S.C. 103 rejections that the instant claims are obvious over prior art.
Applicant argues that the present invention drops a molten gob into the female mold. The cited prior art, Angle, packs a glass gob into the transfer chamber. In Applicant’s argument, applicant acknowledges that a glass gob is placed in the female mold (Angle, Col. 7 Line 38-40), reading on the instant claim’s step of “introducing the molten glass gob”. This argument is unpersuasive.
Applicant amended claim 8 and argues that the prior art does not teach the features of the molding mold added in the current amendment. Specifically, applicant argues thatthe molding moldhas “(ii) an additional space which is formed outside the main space so that the molten glass gob can flow into the additional space and (iii) a bored hole, whose inner diameter is 0.1 mm or more and 0.5 mm or less, formed on at least one of the lower mold and the upper mold of the molding mold so that air pressed by the molten glass gob is released from the main space”. Applicant argues that the additional space outside the main space and the bored hole play important roles in the present invention.  Angle teaches of outlet sprues that permit atmosphere (air) to be evacuated and to permit excess glass to flow out the mold cavity (Col. 6 Line 54-57). Angle’s outlet sprue does the function of both (ii) and (iii). A hole to allow air to be released from a mold to be filled is well-known in the art demonstrated by Akamatsu et al (JP-2005145777-A) [0006]. Akamatsu further teaches that the diameter of the hole only needs to be appropriately sized. One of ordinary skill in the art would know to have an appropriately sized diameter hole for the use of venting gas from the mold.
Applicant amended claim 8 to include limitations from previously presented claim 9 involving the weight ratio of the glass gob to the weight of the produced glass-made optical component to be 6 to 70 times heavier than the weight of the glass-made optical component. Fig. 4 of Angle shows an embodiment in which six optical components are formed from a single press. The initial gob to fill all six molds would have to be at least 6 times heavier than the weight of the resulting optical element. This is not including the additional glass planned for in the additional space which would only increase the weight of the initial gob. Incorporation of this limitation is a methodological hindsight of the invention, not for the reason of maintaining sufficient flow. Both Angle and instant application plan to overfill the mold with glass gob. It would be obvious to one of ordinary skill in the art to conclude the need to overfill the glass gob to sufficiently flow and fill the main space.


Claim Interpretation
Claim 8 includes structural limitations in the preamble of a method claim. Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (US-3844755-A) and further in view of Akamatsu et al (JP-2005145777-A, English translation provided by Espacenet) and Okada (US-5904746-A).
Regarding Claim 8, Angle teaches of a method and apparatus for molding a glass-made optical component by using a mold (abstract); the mold comprising a female mold (upper mold assembly 14, base 50) which has a lower mold of at least one molding mold (mold cavity 53) for molding the glass-made optical component on an outer peripheral portion of a concave surface of the female mold (Fig. 3 and 4, base 50 center cavity); a male mold which has a surface (cap 68) combined with the concave surface of the female mold; and a ring mold arrange on an outer peripheral portion of the male mold, the ring mold having an upper mold of at least one molding mold (lower mold assembly 16, base 60, mold cavity 63) for molding the glass-made optical component, a molten glass gob (gob of softened glass, Col. 2 Line 37-41) introduced into the concave surface of the female mold is configured to be pressed by the male mold having the convex surface so that the molten glass gob is injected into a space formed between the lower mold and the upper mold of at least one molding mold.
	The claimed male mold of the instant application is used in method steps (3) and (4) to press the molten glass gob into the space formed between the peripheral portion of the lower mold and the upper mold. The cap in Angle performs the same pressing functions as the claimed male mold (Col. 8 Line 40-43) and reads on the claimed male mold. The cap does not have a convex surface (Fig. 2); however, it has been held that a mere change in shape without function of the part would have been within the level or ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23. Additionally, it is to be noted that different orientations of Angle’s pressing assembly illustrated in Fig. 1-3 does not change the function of the method or a structurally different mold/apparatus that which is claimed in the instant application.
	Fig. 3 of Angle teaches of a molding mold with a lower mold formed on the outer peripheral portion of the female mold and the upper mold formed on the ring mold. A main space is shaped corresponding the shape of the glass-made optical component. Angle teaches of outlet sprues that permit atmosphere (air) to be evacuated and to permit excess glass to flow out the mold cavity (Col. 6, Line 54-57, labeled in annotated Fig. 3 below). The outlet sprues taught by Angle accomplish the same role as the additional space and bored hole of the instant claim. 


    PNG
    media_image1.png
    412
    404
    media_image1.png
    Greyscale

Annotated Fig. 3 of Angle showing a molding mold with a main space, inner surface of the concave surface of the female mold, and additional space/air hole

Adding an additional passage so that the outlet sprue as taught by Angle to permit air to escape and to receive excess glass is known in the art. However, Angle does not teach of two separate sprues one for excess molten glass and the other to reduce gas pressure in the mold. In related glass mold degassing art, Akamatsu teaches of adding through-holes to sufficiently vent gas while molding to maintain the shape accuracy of the molded product. It would be obvious to one of ordinary skill in the art at the time of invention to add a through-hole to permit air to release from the main space. 
Akamatsu further teaches that the diameter of the gas vent hole only needs to be appropriately sized [0006]. It would be obvious to one of ordinary skill in the art to have an appropriately sized diameter gas vent hole. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Angle teaches the method comprising: (1) a process of introducing molten glass gob into a central part of the concave surface of the female mold (Col. 7 Line 38-30); (2) a process of lowering the ring mold to be closely in contact with the female mold to form a cavity in the mold corresponding to the shape of the glass-made optical component (Col. 7 Line 38-40); (3 and 4) a process of pressing the molten glass gob so that the gob flows along an inner surface and through and inlet (sprue) and injected and filled into the space formed in the molding mold (Col. 7 Line 58-63); (5) a process of pulling the male mold and the ring mold upward after the temperature of the molten glass gob injected into the molding mold becomes equal to or lower an annealing point of the molten glass and glass is solidified (Col. 7 Line 65 – Col. 8 Line 7); (6) a process of removing a solidified glass molded body formed in the space of the mold (Col. 8 Line 8-10). 
Regarding the limitation the molten glass gob “whose weight is 6 to 70 times heavier than the weight of the glass-made optical component formed in the main space of the mold”, Angle teaches of an embodiment in Fig. 4 with main spaces for 6 optical components. Angle also plans to have excess glass overflow into the outlet sprues (Col. 6, Line 54-57). The initial molten glass gob needs to be more than 6 times the weight of the resulting optical components to completely fill the molds and have overflow. It would be obvious to one of ordinary skill in the art at the time of invention that modified Angle introduce molten glass gob heavier than the resulting glass-made optical component to ensure complete filling of the cavity without bubbling. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Angle discusses opening the mold to remove the molded optical component but does not specifically teach removing a solidified glass molded body and cutting the optical component from the glass molded body. In related plunger injection molding glass art, Okada teaches of cutting the surplus glass portions from a gate and sprue portion after cooled glass is ejected from the mold (Col. 8 Line 38-45). It would be obvious to one of ordinary skill in the art that the Angle’s molds (Fig. 3 and 4) produces a solidified glass molded body and the logical next step is to trim/cut the formed glass of the sprue/inlet connections from the glass-made optical component (final product).

Regarding Claims 10, according to modified Angle of Claim 8, Angle teaches of placing “a quantity of glass” in the mold (Col. 7 Line 28-30) but is silent on the weight of the gob in relation to the weight of the glass-made optical component. Angle provides motivation to overfill the molds with plans to have excess glass overflow into the outlet sprues (Col. 6, Line 54-57). Angle teaches of an embodiment in Fig. 4 with main spaces for 6 optical components. The initial molten glass gob needs to be more than 6 times the weight of the resulting optical components to completely fill the molds and have overflow.
Angle depicts 6 optical components in Fig. 4, but is not limited to only 6. Angle teaches of a plurality of mold cavities (Col. 2 Line 48-51), for example 8 to 70 mold cavities. In glass injection molding art, Okada teaches of completely filling the mold cavity and a molded glass-made optical component is obtained from a molded (glass) product by cutting off surplus glass from the sprue (Col. 1 Line 43-51). It would be obvious to one of ordinary skill in the art at the time of invention that modified Angle introduce molten glass gob heavier than the resulting glass-made optical component to ensure complete filling of the cavity without bubbling. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-5751209-B2 Ikenaga teaches of a mold for a chamfered, curved edges and holes in an electronic cover glass with a female mold, ring mold, and male mold. The male mold is used to press a molten gob to fill the cavity formed by the female and ring mold.
US-5851254-A Fukuda teaches of injection molding glass-made optical component with a plunger (male mold), lower mode 42 (ring mold), and upper concave mold 41 (female mold).
JP-2008257261-A Kirita et al teaches of injection molding multiple optical devices with excellent accuracy, uniform weight, and accuracy.
JPH06279040A Kato et al teaches of injection molding glass with a screw extruder
JP-02196038-A Honda teaches of injection molding glass in a mold with multiple nests corresponding to a lens and press-molding the glass.
JPH07172846A Kondo et al teaches of molding a formed body with a plurality of connections to the desired shaped of an optical element that is injection molded.
WO-2014203636-A1 Kitano teaches of pressure molding molten glass through inlets to extrude glass into a molding die and auxiliary mold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741